Exhibit 99.1 BPO MANAGEMENT SERVICES DIVESTS ITS CANADIAN OPERATIONS Anaheim, CA, August 5, 2009 – BPO Management Services, Inc., “BPOMS” (OTCBB: HAXS), a leading full-service business process outsourcing company focused on serving middle-market enterprises, today announced that it sold its Canadian subsidiary, BPO Management Services, Ltd. to CriticalControl Solutions Corp., (TSX:CCZ).The transaction closed July 31, 2009.CriticalControl enables its clients to increase operational performance through the better control of critical business information. Patrick Dolan, chief executive officer of BPOMS, said, "Disposing of our Canadian operations is indicative of our decision to focus on our core strengths in information technology outsourcing and our managed services offerings for healthcare benefits administration, finance and accounting, and human resources.We believe that our growth opportunities in these areas are the keys for putting BPOMS on the right track for growth and profitability.Accordingly, we have organized our management team and internal operations around supporting these businesses, and are looking to each of them for growth in the coming years.” The company said that the sale of its Canadian subsidiary included a cash payment of 100,000 Canadian Dollars.In addition, the Canadian subsidiary, with the backing of the buyer, will continue to be responsible for its liabilities, which currently total approximately $4.7 million Canadian Dollars.In accordance with Generally Accepted Accounting Principles, the company said that it will present the Canadian financial results as discontinued operations for the period ending June 30, 2009. About BPO Management Services, Inc.
